Citation Nr: 1432134	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  08-35 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation for peripheral neuropathy of the right upper extremity (RUE) in excess of 10 percent from March 24, 2008 to February 16, 2012, and an evaluation in excess of 30 percent as of February 17, 2012.

2.  Entitlement to an evaluation for peripheral neuropathy of the left upper extremity (LUE) in excess of 10 percent from March 24, 2008 to February 16, 2012, and an evaluation in excess of 20 percent as of February 17, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which granted service for peripheral neuropathy of the RUE and assigned an initial 10 percent evaluation, effective March 24, 2008; and granted service connection for peripheral neuropathy of the LUE and assigned an initial 10 percent evaluation, effective March 24, 2008.  

During the pendency of the appeal, the Appeals Management Center (AMC), on behalf of the RO in Wichita, Kansas, issued a September 2012 rating decision granting an increased evaluation of 30 percent for the Veteran's peripheral neuropathy of the RUE; and granting an increased evaluation of 20 percent for the Veteran's peripheral neuropathy of the LUE.  The Veteran continues to appeal for a higher evaluation for both disabilities.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).

In January 2012, the Board remanded the issues on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals additional relevant VA treatment records, which have been considered by the RO in the September 2012 supplemental statement of the case.



FINDINGS OF FACTS

1.  Between March 24, 2008 and February 16, 2012, the Veteran's peripheral neuropathy of the RUE manifested no more than mild incomplete paralysis of the major ulnar nerve.

2.  As of February 17, 2012, the Veteran's peripheral neuropathy of the RUE manifested no more than moderate incomplete paralysis of the major ulnar nerve.

3.  Between March 24, 2008 and February 16, 2012, the Veteran's peripheral neuropathy of the LUE manifested no more than mild incomplete paralysis of the minor ulnar nerve.

4.  As of February 17, 2012, the Veteran's peripheral neuropathy of the LUE manifested no more than moderate incomplete paralysis of the minor ulnar nerve.  


CONCLUSIONS OF LAW

1.  Between March 24, 2008 and February 16, 2012, the criteria for an evaluation in excess of 10 percent for peripheral neuropathy of the RUE have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Codes 8516 (2013).

2.  As of February 17, 2012, the criteria for an evaluation in excess of 30 percent for peripheral neuropathy of the RUE have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Codes 8516 (2013).

3.  Between March 24, 2008 and February 16, 2012, the criteria for an evaluation in excess of 10 percent for peripheral neuropathy of the LUE have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Codes 8516 (2013).

4.  As of February 17, 2012, the criteria for an evaluation in excess of 20 percent for peripheral neuropathy of the LUE have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Codes 8516 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regards to the Veteran's claim for a higher initial evaluation, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.  

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent VA examinations of his peripheral nerves in April 2008 and February 2012.  The Board finds that the VA examinations are adequate, because the examinations included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claim.  

II.  Higher Evaluation Claims

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

As previously stated above, service connection for peripheral neuropathy of the RUE and peripheral neuropathy of the LUE was established in a May 2008 rating decision, at which time the RO assigned an initial 10 percent evaluation pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8516, effective March 24, 2008.  In September 2012, the AMC granted an increased evaluation of 30 percent and 20 percent for the Veteran's peripheral neuropathy of the RUE and peripheral neuropathy of the LUE, respectively, effective February 17, 2012.  The Veteran is right-handed; the applicable rating criteria for the RUE are the major arm and for the LUE are the minor arm.  

Neurological disorders of the upper and lower extremities are evaluated under the Schedule of Ratings for Diseases of the Peripheral Nerves.  38 C.F.R. § 4.124a.  Under Diagnostic Code 8516, which addresses involvement of the ulnar nerve, 10, 20, and 30 percent evaluations and 10, 30, and 40 percent evaluations are assigned where there is mild, moderate, and severe incomplete paralysis of the ulnar nerve of the minor and major extremity, respectively.  The highest 50 and 60 percent evaluations are assigned when there is complete paralysis of the ulnar nerve of the minor and major upper extremities, respectively, with the "griffin claw" deformity due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences, loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb, and flexion of the wrist is weakened.  38 C.F.R. § 4.124a, Diagnostic Code 8516 (2013).

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

Based on a careful review of the record, the Board finds that from March 24, 2008 to February 16, 2012, the Veteran's peripheral neuropathy of the RUE and his peripheral neuropathy of the LUE are not more disabling than 10 percent.  The Board also finds that as of February 17, 2012, the Veteran's peripheral neuropathy of the RUE is not more disabling than 30 percent, and the Veteran's peripheral neuropathy of the LUE is not more disabling than 20 percent.  

The Veteran contends that at night, he experienced numbness in both hands, and at least three to four times during the night, he awoke due to the sharp and intense pain.  During the day, he said his arm would "go[] to sleep."  He took medication to help relieve the symptoms.  The Veteran's wife said that the medication reduced the frequency of the nighttime symptoms, but did not completely resolve them.  She said that she helped relieve his symptoms by massaging his arms and hands during his nighttime episodes.  See June 2008, August 2008 and October 2008 statements.

At an April 2008 VA peripheral nerves examination, the VA examiner noted that the Veteran had complained of his hands falling asleep since October 2007.  The Veteran currently reported having in both hands frequent and daily numbness and stabbing pain at night, which caused him to wake up a lot.  No impact on daily activities and no other effect on the use of his hands was reported.  He also reported no specific flare-ups.  The Veteran was noted to be right-handed.  Upon objective evaluation, the VA examiner found that the Veteran had normal muscle bulk and tone; no atrophy; and normal muscle strength throughout the extremities.  He had a light touch and pinprick was reduced in many areas of both hands and arms.  Vibration was present but reduced.  Deep tendon reflexes are intact and symmetrical at 2/4.  No diagnostic testing was performed at the time of the examination; the VA examiner noted that a March 2008 electromyography (EMG) study of the Veteran's bilateral hand was abnormal and showed axonal peripheral neuropathy, sensory greater than motor; there was no carpel tunnel syndrome.  In pertinent part, the VA examiner diagnosed the Veteran with peripheral sensory neuropathy of the bilateral upper extremities.  

At a February 2012 VA peripheral nerves examination, the Veteran continued to report pain and numbness in the bilateral upper extremities at night.  He rubbed his hands and arms to relieve the pain.  He also reported experiencing pain from vibrations from activities like driving.  He said his symptoms had worsened; now, he had constant pain and numbness in his left hand and his right hand had pain and numbness about 80 percent of the time.  He took Gabapentin for his neuropathy and Hydrocodone for pain uncontrolled by Gabapentin.  Upon objective evaluation, the VA examiner found normal muscle strength and normal reflexes.  There was decreased sharp or dull sensation in digits three, four and five of the palmar surface in both hands.  No diagnostic testing was performed.  The VA examiner found moderate incomplete paralysis of the right and left ulnar nerve.  No functional impairment of his bilateral upper extremities was found.  The VA examiner noted that the Veteran had numbness in his fingers and had difficulty managing small objects.  The Veteran was unemployed, but had to rest after 20 minutes of forcible housework, such as hoeing weeds.  The VA examiner found that the Veteran's peripheral neuropathy of his bilateral upper extremities did not impact his ability to work.  

For the period from March 24, 2008 to February 16, 2012, the Board finds that the Veteran's peripheral neuropathy of his bilateral upper extremities did not manifest more than mild incomplete paralysis.  The Veteran had normal muscle tone and no atrophy.  The Veteran's extremities presented normal muscle strength.  Although the April 2008 VA examiner found some abnormal findings during examination of the Veteran's sensation and vibration, there was no impact on the Veteran's daily activities and no effects on the use of the Veteran's hands other than being woken up during the night from pain and numbness.  The March 2008 EMG study noted no carpel tunnel syndrome.  The evidence does not support an evaluation higher than 10 percent for the Veteran's peripheral neuropathy of his RUE and peripheral neuropathy of his LUE prior to February 17, 2012.  

For the period as of February 17, 2012, the Board finds that the Veteran's peripheral neuropathy of his bilateral upper extremities did not manifest more than moderate incomplete paralysis.  The Veteran had normal muscle strength and normal reflexes.  There was no muscle atrophy.  The Board observes that the February 2012 VA examiner found decreased sharp or dull sensation in digits three, four and five of the palmar surface of both hands.  The VA examiner also found that the Veteran had numbness in his fingers and difficulty managing small objects.  The VA examiner found that the Veteran had incomplete paralysis of moderate severity of the right and left ulnar nerve.  Although the Veteran reported pain with activities such as driving and needing to stop forcible housework after 20 minutes, lay statements reflect that the Veteran had some, although not complete, relief of his symptoms from his medication.  The evidence does not show that the Veteran had a level of incomplete paralysis that could be considered severe under the rating criteria.  Therefore, the Board finds that as of February 17, 2012, the Veteran's peripheral neuropathy of the RUE is no more than 30 percent disabling and his peripheral neuropathy of the LUE is no more than 20 percent disabling.  

The Board finds that the evidence of record does not support the assignment of a further staged disability rating.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  After a careful review of the record, the Board can find no credible evidence to support a finding that the Veteran's peripheral neuropathy of the RUE and peripheral neuropathy of the LUE were more or less severe during the appeal period than is otherwise discussed above. 

The Board has considered whether the Veteran's peripheral neuropathy of the RUE and peripheral neuropathy of the LUE present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the Board finds that an extraschedular referral is not warranted.  The Veteran's service-connected peripheral neuropathy of the RUE and peripheral neuropathy of the LUE are manifested by symptoms of moderate pain and numbness, which are encompassed within the rating criteria under Diagnostic Code 8516.  The Board finds that the rating criteria adequately describe the Veteran's disability level and symptomatology.  In addition, there are higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

Entitlement to an evaluation for peripheral neuropathy of the right upper extremity in excess of 10 percent from March 24, 2008 to February 16, 2012, and an evaluation in excess of 30 percent as of February 17, 2012, is denied. 

Entitlement to an evaluation for peripheral neuropathy of the left upper extremity in excess of 10 percent from March 24, 2008 to February 16, 2012, and an evaluation in excess of 20 percent as of February 17, 2012, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


